Citation Nr: 0818575	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-17 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for sinusitis. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran, who had active service from February 2004 to 
April 2005, appealed that decision, and the case was referred 
to the Board for appellate review. 


FINDING OF FACT

The veteran is not currently shown to have sinusitis.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was met by way of a letters from the RO to the 
veteran dated in June 2005 and March 2006.  The RO also 
provided assistance to the veterans as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.

The veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any errors or deficiencies in the accomplishment 
of the duty to notify or the duty to assist have prejudiced 
the veteran in the adjudication of her appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the veteran's 
appeal. 

The veteran contends that she is entitled to service 
connection for sinusitis.  The Board has considered the 
veteran's contentions, but finds that the preponderance of 
the evidence is against the claim.  Essentially, the claim 
fails for two reasons: (1) there is no medical evidence of 
current sinusitis, and (2) there is no competent medical 
evidence to show that, if present, any sinusitis developed as 
a result of any established event, injury or disease during 
active service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In general, to prove service connection 
for a disability, the record must contain: (1) Medical 
evidence of the existence of a current disability, (2) 
medical evidence of an in-service incurrence or aggravation 
of an injury or disease, and (3) medical evidence of a 
relationship or nexus between the current disability and the 
inservice disease or injury.  Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

First, the record shows no current diagnosis or evidence of 
sinusitis.  While the veteran's service treatment records 
appear to include treatment for sinusitis and viral-like 
syndrome in November 2005 and December 2004, the veteran's 
post-service medical records show no diagnosis of, or 
treatment of sinusitis.  The report from an October 2005 VA 
examination indicated that although the veteran complained of 
some nasal congestion, stuffiness and drainage, there were no 
other sinus symptoms reported and no paranasal sinus 
tenderness.  At that time, the examiner diagnosed the veteran 
with seasonal allergic rhinitis with no clinical suggestion 
of sinusitis.  In March 2006 the veteran underwent another VA 
examination as part of the veteran's service connection claim 
for sinusitis.  While the examiner diagnosed the veteran with 
allergic/vasomotor rhinitis, he found no evidence of a 
present, recurrent or chronic sinus condition.  In addition 
VA treatment records do not contain a diagnosis of sinusitis.  
Based on the post-service evidentiary record the veteran 
clearly reflects no current diagnosis of sinusitis.

Second, no medical evidence has been presented to show a 
causal nexus between any aspect of service and the veteran's 
claim for sinusitis.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence demonstrating not only the presence of sinusitis, 
but also of a nexus or relationship between her claimed 
sinusitis and service by way of letter from the RO, but she 
has failed to do so.  In fact, there is no evidence 
addressing a causal relationship between the claimed 
disability on appeal and the veteran's service.  The veteran 
did list sinusitis as one of her disabilities, but presented 
no corroborating evidence of any type.  The veteran, as a lay 
person, lacks appropriate medical training and is therefore 
not competent to provide a probative opinion on a medical 
matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for sinusitis.  In the absence of a present 
disability of sinusitis related to service by competent 
medical evidence, a grant of service connection is clearly 
not supportable.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that a service 
connection for sinusitis is not established.


ORDER

Service connection for sinusitis is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


